Exhibit 10.1

LENDER JOINDER AGREEMENT

This Lender Joinder Agreement (this “Agreement”), dated effective as of
December 17, 2013, is entered into among GLOBAL POWER EQUIPMENT GROUP INC., a
Delaware corporation (the “Borrower”), the lenders listed on the signature pages
hereof (the “Incremental Lenders”), including JPMorgan Chase Bank, N.A., in its
capacity as an Incremental Lender (“JPMorgan”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing Lender (the
“Administrative Agent”).

BACKGROUND

A. The Borrower, the Incremental Lenders (other than JPMorgan) and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
February 21, 2012 (as amended and modified prior to the date hereof, the “Credit
Agreement”; capitalized terms used herein and not defined herein shall have the
respective meanings given to them in the Credit Agreement).

B. Pursuant to Section 4.13 of the Credit Agreement, the Borrower has requested
an Incremental Loan Commitment in the aggregate principal amount of $50,000,000.
Such Incremental Loan Commitment is to become effective on the date that the
conditions to effectiveness set forth in Section 4 of this Agreement are
satisfied (the “Increased Amount Date”).

C. Subject to the terms of this Agreement, each of the Incremental Lenders has
agreed to extend an Incremental Loan Commitment as provided herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Incremental
Lenders and the Administrative Agent covenant and agree as follows:

1. INCREMENTAL LOAN COMMITMENTS. On the Increased Amount Date, (a) Wells Fargo
agrees to extend an Incremental Loan Commitment to the Borrower in the principal
amount of $7,500,000, (b) U.S. Bank National Association (“U.S. Bank”) agrees to
extend an Incremental Loan Commitment to the Borrower in the principal amount of
$7,500,000, (c) Branch Banking and Trust Company (“BB&T”) agrees to extend an
Incremental Loan Commitment to the Borrower in the principal amount of
$5,000,000 and (d) JPMorgan agrees to extend an Incremental Loan Commitment to
the Borrower in the principal amount of $30,000,000. After giving effect to such
Incremental Loan Commitments, the Revolving Credit Commitment and Revolving
Credit Commitment Percentage of each Revolving Credit Lender are as set forth on
Schedule A to this Agreement.

2. REFERENCES TO REVOLVING CREDIT LOANS, ETC. Upon the effectiveness of this
Agreement, (a) all references in the Credit Agreement and the other Loan
Documents to “Revolving Credit Loans” in the definitions “Revolving Credit
Commitment”, “Revolving Credit Commitment Percentage”, “Revolving Credit
Exposure” and “Revolving

 

1



--------------------------------------------------------------------------------

Credit Outstandings” shall include the Incremental Loans, as applicable, and
(b) all terms (including pricing), provisions and conditions applicable to the
Incremental Loan Commitments shall be identical to the terms, provisions and
conditions applicable to the Revolving Credit Facility.

3. REPRESENTATIONS AND WARRANTIES. By its execution and delivery hereof, the
Borrower represents and warrants that, as of the date hereof, and after giving
effect to the extension of the Incremental Loan Commitments in Section 1 above:

(a) (i) the Borrower has full power and authority to execute and deliver this
Agreement, a Revolving Credit Note payable to the order of JPMorgan in the
amount of JPMorgan’s Incremental Loan Commitment (the “New Note”), and the
Revolving Credit Notes payable to Wells Fargo, U.S. Bank and BB&T in the amount
of their respective Commitments as increased by their respective Incremental
Loan Commitments (collectively, the “Replacement Notes”), (ii) this Agreement,
the New Note and the Replacement Notes have been duly executed and delivered by
the Borrower and (iii) this Agreement, the New Note, the Replacement Notes, and
the Credit Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable against it in accordance with their
respective terms, except as enforceability may be limited by applicable Debtor
Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law);

(b) neither the execution, delivery and performance by the Borrower of this
Agreement, the New Note, the Replacement Notes or the Credit Agreement, as
amended hereby, nor the consummation by the Borrower of any transactions
contemplated herein or therein, will (i) violate any Applicable Law relating to
the Borrower, (ii) conflict with or result in a breach of the articles of
incorporation, bylaws or other organizational documents of the Borrower, or
(iii) conflict with or result in a breach of any indenture, agreement or other
instrument to which the Borrower is a party or by which any of its properties is
bound, or any Governmental Approval relating to the Borrower, except to the
extent in the case of clause (iii) such conflict or breach, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect;

(c) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required (i) for the execution, delivery or performance by the Borrower, of
this Agreement, the New Note or the Replacement Notes or (ii) for the
acknowledgment by the Subsidiary Guarantors of this Agreement; and

(d) no Default or Event of Default exists on the Increased Amount Date before or
after giving effect to (i) the Incremental Loan Commitments and (ii) the making
of any Incremental Loan pursuant thereto on the date hereof.

4. CONDITIONS TO EFFECTIVENESS. This Agreement shall be effective as of the date
of the satisfaction or completion of the following:

(a) the Administrative Agent shall have received counterparts of this Agreement
executed by the Incremental Lenders;

 

2



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received counterparts of this Agreement
executed by the Borrower and acknowledged by each Subsidiary Guarantor;

(c) the Administrative Agent shall have received from the Borrower the duly
executed New Note for JPMorgan and the duly executed Replacement Notes for Wells
Fargo, U.S. Bank and BB&T;

(d) the Administrative Agent shall have received an Officer’s Compliance
Certificate demonstrating that the Borrower will be in compliance on a pro forma
basis with the financial covenants set forth in Section 8.15 of the Credit
Agreement, both before and after giving effect to (i) the Incremental Loan
Commitments effected by this Agreement and (ii) the making of any Incremental
Loans pursuant thereto on the date hereof;

(e) the Administrative Agent shall have received certified resolutions of the
Board of Directors of the Borrower authorizing the execution, delivery and
performance of this Agreement, the New Note and the Replacement Notes;

(f) the Administrative Agent shall have received an opinion of counsel to the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent and its counsel, covering the matters set forth in Sections 3(a), (b) and
(c) of this Agreement;

(g) the Administrative Agent shall have received in immediately available funds
payment of all fees agreed to be paid by the Borrower to the Administrative
Agent and the Incremental Lenders in connection with this Agreement; and

(h) the Administrative Agent shall have received such other documents,
certificates and opinions as the Administrative Agent may reasonably require.

5. JPMORGAN.

(a) JPMorgan represents and warrants to the Administrative Agent as follows:

(i) it has full power and authority, and has taken all action necessary, to
become an Incremental Lender and, therefore, a Revolving Credit Lender under the
Credit Agreement;

(ii) it has received a copy of the Credit Agreement and all amendments thereto,
and has received or has been afforded the opportunity to receive copies of the
most recent financial statements of the Borrower delivered pursuant to
Section 7.1 of the Credit Agreement, as applicable;

(iii) it has, independently and without reliance upon the Administrative Agent
(or any sub-agent thereof) or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and its Subsidiaries, and
all applicable bank or other regulatory laws, rules and regulations relating to
the transactions contemplated by the Credit Agreement, and made its own decision
to enter into the Credit Agreement and to extend credit to the Borrower under
the Credit Agreement;

 

3



--------------------------------------------------------------------------------

(iv) it will, independently and without reliance upon the Administrative Agent
(or any sub-agent thereof) or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, and other condition and creditworthiness of the
Borrower and the other Credit Parties; and

(v) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Revolving Credit Lender.

(b) JPMorgan acknowledges and agrees as follows:

(i) except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent pursuant to the Credit
Agreement, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Credit Parties or any of their respective
Affiliates which may come into the possession of the Administrative Agent or any
sub-agent thereof; and

(ii) on the Increased Amount Date, it shall be deemed automatically to have
become a party to the Credit Agreement and have all rights and obligations of a
Revolving Credit Lender under the Credit Agreement and the other Loan Documents
and shall be bound by the provisions thereof, all as if it were an original
Revolving Credit Lender signatory thereto (and expressly makes the appointment
set forth in Section 10.1 of the Credit Agreement).

6. REALLOCATION. On the Increased Amount Date, the outstanding Revolving Credit
Loans and Revolving Credit Commitment Percentages of Swingline Loans and L/C
Obligations shall be reallocated by the Administrative Agent among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Loan Commitments) in accordance with their revised Revolving Credit Commitment
Percentages and the Revolving Credit Lenders (including the Incremental Lenders
providing such Incremental Loan Commitments) shall make all payments and
adjustments necessary to effect such reallocation, and the Borrower shall pay
any and all costs required pursuant to Section 4.9 of the Credit Agreement in
connection with such reallocation as if such reallocation were a payment.

7. SUBSIDIARY GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Subsidiary
Guarantor (a) acknowledges, consents and agrees to the execution, delivery and
performance by the Borrower of this Agreement, (b) acknowledges and agrees that
its obligations in respect of its Subsidiary Guaranty Agreement (i) are not
released, diminished, waived, modified, impaired or affected in any manner by
this Agreement or any of the provisions

 

4



--------------------------------------------------------------------------------

contemplated herein and (ii) cover the Revolving Credit Commitment, as increased
by this Agreement, (c) ratifies and confirms its obligations under its
Subsidiary Guaranty Agreement, and (d) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, its Subsidiary
Guaranty Agreement.

8. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this Agreement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Agreement
shall be a Loan Document.

(b) The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.

9. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Agreement and the other instruments and documents to be delivered hereunder
(including the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto).

10. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Agreement, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) is to be treated as an original. The signature of such Person thereon,
for purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.

11. GOVERNING LAW; BINDING EFFECT. This Agreement shall be deemed to be a
contract made under and governed by and continued in accordance with the laws of
the State of New York. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns.

12. HEADINGS. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

13. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS MODIFIED BY THIS AGREEMENT, AND
THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:   /s/ Raymond K. Guba   Name:  

Raymond K. Guba

  Title:  

Sr. V.P. and Chief Financial Officer

Signature Page to Lender Joinder Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, the Issuing Lender, a Lender and an Incremental Lender By:  

/s/ Andrew M. Widmer

Name:  

Andrew M. Widmer

Title:  

Vice President

 

Signature Page to Lender Joinder Agreement



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender and an Incremental Lender By:  

/s/ Chris Adence

Name:  

Chris Adence

Title:  

Vice President

 

Signature Page to Lender Joinder Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender and an Incremental Lender By:  

/s/ Alan K. King

Name:  

Alan K. King

Title:  

SVP

 

Signature Page to Lender Joinder Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Incremental Lender By:   /s/ Martha Mathews
Name:   Martha Mathews Title:   Senior Banker

 

Signature Page to Lender Joinder Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO: AS SUBSIDIARY GUARANTORS: WILLIAMS INDUSTRIAL
SERVICES GROUP, L.L.C. BRADEN MANUFACTURING, L.L.C. WILLIAMS INDUSTRIAL
SERVICES, LLC WILLIAMS SPECIALTY SERVICES, LLC WILLIAMS PLANT SERVICES, LLC
CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC WILLIAMS GLOBAL SERVICES, INC.
KOONTZ-WAGNER CUSTOM CONTROLS HOLDINGS LLC TOG HOLDINGS, INC. TOG MANUFACTURING
COMPANY, INC. GPEG, LLC HETSCO HOLDINGS, INC. HETSCO, INC. IBI, LLC GLOBAL POWER
TECHNICAL SERVICES, INC. By:   /s/ Stuart A. Jones Print Name:   Stuart A. Jones
Print Title:   VP Treasurer

 

Signature Page to Lender Joinder Agreement